ORDER
PER CURIAM.
Ms. Nikisha Necole Preston appeals the trial court’s judgment granting Mr. Rah-man Kafele1 sole legal and physical custody of their daughter; the visitation plan including the travel expenses; the child support award retroactive to the date of the Temporary Order; the court order for her to pay Mr. Kafele’s attorney’s fees; and allowing Mr. Kafele to change their daughter’s last name to Kafele.
Mr. Kafele filed a motion to dismiss asserting that this court does not have jurisdiction to hear this case and for Ms. Preston’s failure to comply with several rules, most particularly Rule 84.04.
For the reasons explained in the memorandum furnished to the parties, we affirm. Rule 84.16(b).

. At the time that this case started, Mr. Ka~ fele's last name was Pounds. Sometime during these proceedings before the trial court he changed his name to Kafele and that is the name by which we will refer to him.